Citation Nr: 1126709	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  10-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In November 2009, the RO issued a statement of the case (SOC) reopening the previously denied claim and denying the claim on the merits.  Regardless of the RO's action reopening the claim, the Board is required to first determine whether the Veteran has submitted new and material evidence before evaluating the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (without the submission of new and material evidence, the Board does not have jurisdiction to review the claim in its entirety, and its analysis must end).  The Board has characterized the issue accordingly on the title page.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in May 2011.  A transcript of the hearing has been associated with the claims file.  

During the Board hearing, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

At the Board hearing, the Veteran raised a claim for an increased rating for his bilateral hearing loss disability.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for vertigo in a September 2007 rating decision; he was notified in writing of this decision, but he did not file a timely notice of disagreement (NOD).  

2.  The evidence received since the September 2007 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2007 RO rating decision denying service connection for vertigo is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  As evidence received since September 2007 is new and material, the claim of service connection for vertigo is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

II.  Analysis

In the present case, the RO previously denied a claim of service connection for vertigo on the merits in a September 2007 rating decision.  The RO based its denial on a determination that vertigo was not shown to be incurred in or caused by service.  The Veteran was sent a notice of the RO's decision in September 2007.  A cover letter informed him of his appellate rights.  

If a claimant does not timely appeal a RO rating decision, it becomes final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  An NOD is a written communication from a claimant or from his or her representative expressing (1) dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and (2) a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year of the rating decision or the decision becomes final.  38 C.F.R. § 20.302.

However, if new and material evidence is received during an applicable appellate period following a RO decision or prior to an appellate decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Here, the record includes an August 2008 Report of Contact (VA Form 119)  indicating that the Veteran was filing a "Claim for Increase."  The Report then contains a description of the Veteran's claimed vertigo symptoms.  Another Report of Contact dated one week later clarifies that he desired to reopen his claim of service connection for vertigo.  

The Veteran's August 2008 Report was filed within one year from when the RO sent notice of the September 2007 rating decision.  However, the Board finds that the August 2008 Report does not, when reasonably construed, meet the requirements of an NOD.  The Veteran's August 2008 statement does not identify the September 2007 rating decision, express dissatisfaction or disagreement with that rating decision, or a desire to contest the result.  It simply lists his claimed symptoms.  Accordingly, it does not constitute an NOD.  See 38 C.F.R. § 20.201.

Also within one year of the September 2007 rating decision notice, the Veteran underwent a VA audiological evaluation in September 2008.  The VA examiner noted the Veteran's complaints concerning vertigo, but did not address the likely etiology of vertigo.  Thus, the September 2008 VA examination does not constitute new and material evidence filed prior to the expiration of the appeal period following the September 2007 rating decision, as contemplated by 38 C.F.R. § 3.156(b).  See Young, 22 Vet. App. at 466.  

Finally, the claims file shows that a DD Form 215, Correction to DD Form 214, was associated with the claims file in May 2008.  The DD Form 215 is dated in August 2007, and it corrects the Veteran's DD Form 214 by adding that he had service aboard the SS Collis P Huntington and SS Saturnia.  The DD Form 215 represents an official service department record that existed and had not been associated with the claims file when the RO first decided the claim in September 2007.  Nonetheless, the Board finds that reconsideration of the claim pursuant to 38 C.F.R. § 3.156(c) is not warranted as the DD Form 215 is not relevant to the claim of service connection for vertigo.  While the DD Form 215 lists the names of additional ships on which the Veteran served during service, the conditions and circumstances of his Naval service are not in dispute.  Thus, evidence showing the names of these additional ships is not material to whether his claimed vertigo was incurred in or caused by service.  Therefore, the DD Form 215 does not warrant reconsideration under 38 C.F.R. § 3.156(c).  

For these reasons, the Board finds that the September 2007 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Pursuant to 38 C.F.R. § 3.156(a), "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

Here, the evidence considered in the September 2007 rating decision consisted of the Veteran's service treatment records (STRs), post-service VA outpatient treatment records, results of a December 2006 VA examination, and the Veteran's own statements.  

This evidence showed that the Veteran was admitted at a VA hospital in December 2006 with complaints of dizziness, which he had experienced before.  He also noticed hearing loss on the right side.  A computed tomography (CT) scan was negative, and labs were unremarkable.  The diagnosis was dizziness and hearing loss.  The Veteran also underwent a VA ear, nose, and throat (ENT) consultation at that time.  Associated CT scan results of the brain showed atrophy with no acute bleed.  The assessment was positional dizzy spells positional with acute right hearing loss.  Later in December 2006, the Veteran underwent a follow-up ENT consultation at VA, where the assessment was tinnitus, vertigo, and hearing loss - rule out acoustic neuroma.  Further follow-up in February 2007 reflects a diagnosis of status post acute hearing loss right ear with vertigo and tinnitus with mild improvement of symptoms, likely due to microvascular disease to inner ear revealed on a magnetic resonance imaging scan (MRI).  

Also of record at the time of the last final September 2007 rating decision is a VA audiology consult dated in December 2006.  In that examination report, the Veteran complained of continued right ear hearing loss, resolved vertigo, but feeling lightheaded and off balance.  The problem had been attributed to his medication atenenol.  A specific etiology opinion was not otherwise provided.  

The Veteran underwent a VA examination in September 2007, but the likely etiology of the claimed vertigo was not addressed.

The RO denied the claim in September 2007 based on a determination that the above-detailed evidence showed no nexus between the Veteran's service and treatment for vertigo beginning in December 2006.  Accordingly, the claim may be reopened with new evidence indicating that there is such a nexus.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  

The evidence associated with the claims file since September 2007 consists of further VA outpatient treatment records, results of a September 2008 VA examination, the Veteran's own lay testimony at a Board hearing in May 2011, and a lay statements from the Veteran's son and a friend.  

The Board finds that this evidence is "new" because it was not before the adjudicator in September 2007.  The Board also finds that the new evidence is "material" because it is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

In particular, the Board notes, an October 2009 VA neurology record shows an assessment of dizziness likely secondary to orthostatic hypotension because it decreases/goes away when the Veteran sits down; may be related to vertigo as well; possible cervical spine disease as the Veteran has dizziness with neck extension; and possible Meniere's diagnosis, although not diagnosed by the ENT in 2007.  It was also noted that the Veteran had right ear hearing loss and tinnitus.  

On follow-up in October 2009 with the VA ENT clinic, it was determined that the cause of the symptoms was mostly likely neuro-vascular.  

Similarly, a March 2010 VA neurology follow-up record reflects an assessment of lightheadedness most likely secondary to dehydration or aging; unsteadiness and benign vertigo: symptoms stable with less concern for central etiology, like tumor or stroke, in light of past findings; no evidence of a progressive process as neurology examination is intact; no need for medication.  	

Finally, at his May 2011 Board hearing, the Veteran described the onset and course of his symptoms since December 2006.  His service representative added that the VA doctors had attributed his symptoms to his service.  

In light of this record, the Board finds that new and material evidence has been received to reopen the claim for service connection for vertigo.  The new evidence relates to whether the Veteran's vertigo had its onset during service or is secondary to his service-connected hearing loss or tinnitus disabilities, which are unestablished facts that may provide a reasonable possibility of substantiating the claim.  Hence, appeal to this extent is allowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim of service connection for vertigo, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The Board above reopens the claim of service connection for vertigo based on a determination that there was new and material evidence consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  Thus, additional development is warranted at this point on the merits of the claim.

The Board notes that the evidence raises alternative theories of entitlement, which require consideration.  

First, the Veteran testified at his May 2011 Board hearing that he possibly had vertigo symptoms since service (but that he did not recognize the symptoms as abnormal until December 2006).  Thus, he has raised the issue of direct service connection, to include on the basis of continuity of symptomatology after service.  See 38 C.F.R. § 3.304.  

Second, the post-service evidence, such as an October 2009 VA consultation, primarily relates the Veteran's symptoms to neuro-vascular disease.  Nonetheless, the treatment records also discuss the Veteran's complaints in the context of his hearing loss and tinnitus, such as in October 2009 at VA.  Thus, the evidence raises the issue that vertigo may be secondary to the Veteran's service-connected hearing loss and tinnitus, as defined in 38 C.F.R. § 3.310.  

(The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the Veteran filed his present claim in August 2008, the appeal should be considered under the law in effect beginning from October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).)

Accordingly, an appropriate VA examination should be arranged to address these issues.  

For these reasons, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.   

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all of the Veteran's outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed vertigo.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically address the following: 

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current disorder manifested by vertigo that was incurred during his active service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to his active service?

(b) If the examiner determines that a disorder manifested by vertigo is not directly related to the Veteran's active service, is it at least as likely as not (i.e., there is at least a 50 percent probability) that vertigo either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disease) the Veteran's service-connected hearing loss and/or tinnitus disabilities?  In making this determination, the VA examiner is asked to separately address the issues of causation and aggravation.  Also, when addressing the issue of aggravation, the examiner is asked to quantify the baseline level of disability.  This may be done by a comparison of current and past medical evidence and also through consideration of the Veteran's statements as to the nature, severity, and frequency of his symptoms over time.  If such cannot reasonably be done, the examiner is asked to report the reasons supporting this determination.  

In making all determinations, the examiner is asked to discuss the Veteran's assertions regarding the onset and continuity of his symptomatology.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


